Case 2:19-cv-02330-JHS Document 7 Filed 11/26/19 Page 1of1
UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA; et seq. CASE and/or DOCKET No.: 19-02330

Plaintiff (Petitioner)

Sheriff's Sale Date:
LEONARD COLLIER, ET AL,
Defendant (Respondent) ;
AFFIDAVIT OF SERVICE

TYPE OF PROCESS: SUMMONS & COMPLAINT

i, KENDRA DAY, certify that | am eighteen years of age or older and that | am not a party to the action nor an employee nor relative of a party , and that | served
ELDERS COUNSELING GROUP, INC. the above process on the 17 day of August, 2019, at 12:40 o'clock, PM, at C/O Zakia West Or Leonard Collier: 349
Meetinghouse Rd Jenkintown, PA 19046 , County of Montgomery, Commonwealth of Pennsylvania:
Manner of Service:
[F By handing a copy to the Defendant(s)
23
Description: Approximate Age 61-65 Height 60" Weight 180 Race WHITE SexMALE Hair GRAY
Military Status: MWNo TF Yes Branch:

 

 

 

 

Commonwealth/State of _ Ps )SS:
County of Bee tet )
Before me, the undersigned notary public, this day, personally, appeared x trdeo 2 ‘) to me known, who being duly sworn

  
   

\fidavit of Service are true and correct.

Subscribed and sworn to before me
this*® day of Av

 
     

File Number: USA-] ;

Case ID #:5604409 COMMONWEALTH OF PENNSYLVANI Notary Public

NOTARIAL SEAL
Eric M. Afflerbach, Notary Public
Washington Twp, Berks County
My commission expires November 18, 2021

 

 

 

 
